DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 12/06/2021 is acknowledged.  Claims 58, 60, 62-63, 65-75 and 92-103 are pending.  Claims 68-71 and 73 are withdrawn.  Claims 1-57, 59, 61, 64 and 76-91 are canceled.  Claims 99-103 are new.  

Claim Objections
Claim 98 is objected to because of the following:
Regarding claim 98, the phrase “an inlet and” in line 2 should apparently be deleted, since claim 98 depends from claim 97, which already teaches an engine inlet.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58, 65-67 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action).
Regarding claim 58, Petter teaches a method for providing a gas-foamed liquid cleaning agent to a gas turbine engine (abstract, para [0032], [0040], [0043], [0046] – [0047], [0071] – [0081], Fig. 16): operating a source (ref. 16 and 18) of a liquid cleaning agent (para [0040] – [0043]), a liquid pump (ref. 200), and a source of pressurized gas (ref. 204); mixing pressurized gas with pressurized liquid and creating a supply of foam (para [0043], [0068], [0074]); and streaming the supply of foam into the engine (para [0078] – [0080]).  Note that Petter para [0068] discloses using a third fluid tank (ref. 18) which, it is further disclose may be filled with any desirable gas path cleaner solution.   Further, note that Petter para [0073] states “The hose 116 that is associated with the third fluid tank 18 may connect the third fluid tank 18 to the inlet port 154 (see, e.g., FIG. 11B) of the engine flush hose reel assembly 34 (see, e.g., FIGS. 11A-11B)”, and Fig. 16 shows hose ref. 116 connected to foam generator ref. 202.

Regarding claim 65, Petter and MTU do not explicitly teach the method wherein said operating is commercially operating the engine for a period of time, and said measuring is during the period.  However, there are a finite number of ways in which the engine can be operated, i.e. commercial, private and military and, when faced with the need for revenue, the skilled artisan would have found it obvious to modify the Petter/MTU method wherein said operating is commercially operating the engine for a period of time, and said measuring is during the period, with a reasonable expectation of success, in order to earn revenue.
Regarding claim 66, Petter and MTU do not explicitly teach the method wherein said determining is by an owner of the engine.  The skilled artisan would have found it obvious to perform the Petter/MTU method wherein said determining is by an owner of the engine, with a reasonable expectation of success, in view of an owner’s likely interest in the condition of the aircraft.  It is noted 
Regarding claim 67, Petter and MTU disclose steps being taken by an operator (Petter, para [0062]), but do not explicitly teach the method wherein said determining is by an operator of the engine.  The skilled artisan would have found it obvious to perform the Petter/MTU method wherein said determining is by an operator of the engine, with a reasonable expectation of success, in view of an operator’s likely knowledge of the aircraft.  It is noted that the present specification does not appear to demonstrate the criticality of the determining being by an operator (see, e.g., present claim 66).
Regarding claim 97, Petter and MTU disclose a method wherein an engine inlet is open and said streaming is into the open inlet (MTU, translation, para [0003] and [0009]).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of US 2010/0313917 to Kawaguchi et al. (“Kawaguchi”).
Regarding claim 60, Petter and MTU do not explicitly teach the method wherein said determining is by comparing said measuring to a predetermined range of improvement achievable by foam washing to the performance of the engine.  However, comparing ranges of achieved cleaning improvements was known in the art as effective for enhancing cleaning efficiency (see, e.g., Kawaguchi at para [0053]) and the skilled artisan would have found it obvious to modify the Petter/MTU method as was known wherein said determining is by comparing said measuring to a predetermined range of improvement achievable by foam washing to the performance of the engine, with a reasonable expectation of success, in order to enhance cleaning efficiency (note MTU translation, para [0002] – [0003]).

Claims 62, 63, 102 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of US 2,943,302 to Clason (“Clason”).
Regarding claim 62, Petter and MTU do not explicitly teach the method including providing the measured performance by telemetry to a data center.   Clason discloses a method of using telemetry (titie) and discloses that telemetry is advantageously useful for transmitting measurements to an indicator (col. 1, lines 35-37) and allowing from convenient remote observations (col. 1, lines 30-35), e.g., a data center.  The skilled artisan would have found it obvious to modify the Petter/MTU method in view of Clason wherein it includes providing the measured performance by telemetry to a data center, with a reasonable expectation of success, in order to transmit measurements to an indicator, thereby enhancing operator process awareness, and to allow observation at a convenient remote location.
Regarding claim 63, the skilled artisan would have found it obvious, upon determining that the engine should be foam washed based on said measuring (as discussed for claim 58), to include scheduling a foam washing of the engine by the data center, with a reasonable expectation of success, in order to enhance the engine efficiency, or performance (as discussed for claim 58).
Regarding claim 102, Petter and MTU do not explicitly teach the method wherein the measured performance is provided by telemetry, and which further comprises scheduling a foam washing of the engine based on said determining.  Clason discloses a method of using telemetry (titie) and discloses that telemetry is advantageously useful for transmitting measurements to an indicator (col. 1, lines 35-37) and allowing from convenient remote observations (col. 1, lines 30-35), e.g., a data center.  The skilled artisan would have found it obvious to modify the Petter/MTU method in view of Clason wherein the measured performance is provided by telemetry, with a reasonable expectation of success, in order 
Regarding claim 103, Petter and MTU do not explicitly teach providing the measured performance by telemetry, wherein said determining includes using the measured performance provided by telemetry.  Clason discloses a method of using telemetry (titie) and discloses that telemetry is advantageously useful for transmitting measurements to an indicator (col. 1, lines 35-37) and allowing from convenient remote observations (col. 1, lines 30-35).  The skilled artisan would have found it obvious to modify the Petter/MTU method in view of Clason wherein includes providing the measured performance by telemetry, wherein said determining includes using the measured performance provided by telemetry, with a reasonable expectation of success, in order to transmit measurements to an indicator, thereby enhancing operator process awareness, and to allow observation at a convenient remote location.  

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and US 2010/0313917 to Kawaguchi et al. (“Kawaguchi”), and in further view of US 2,943,302 to Clason (“Clason”).
Regarding claim 74, Petter, MTU and Kawaguchi do not explicitly teach the method wherein the measured performance is provided by telemetry, and which further comprises scheduling a foam washing of the engine.  Clason discloses a method of using telemetry (titie) and discloses that telemetry .

Claims 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of in view of US 7,297,260 to Hjerpe et al. (”Hjerpe”).
Regarding claim 92, Petter and MTU disclose rotating the engine to remove impurities (MTU, translation, para [0012]) but do not explicitly teach the method wherein said streaming includes rotating the engine.  Hjerpe teaches a method of engine washing (abstract) including using an engine starter to rotate an engine during cleaning (col. 5, lines 17-35), which is disclosed as advantageously enhancing cleaning (col. 5, lines 17-35).  The skilled artisan would have found it obvious to further modify the Petter/MTU method in view of Hjerpe wherein said streaming includes rotating the engine, with a reasonable expectation of success, in order to enhance cleaning.  It is noted that the present application does not appear to demonstrate the criticality of rotating the engine (see, e.g., claim 96).
Regarding calim 93, Petter/MTU/Hjerpe disclose a method wherein said rotating includes using an engine starter (Hjerpe, col. 5, lines 17-35).  Further, it would have been obvious to try rotating at 
Regarding claim 94, Petter, MTU and Hjerpe disclose using a variety of air stream velocities, the air stream velocities created by the engine being cranked (Hjerpe, claim 8) and that the cranking causes a cleaning agent to move about, enhancing cleaning, but also causes the cleaning agent to exit the engine as waste (Hjerpe, col. 5, lines 17-35), but do not explicitly teach the method wherein said rotating is at a speed of between 25% and 75% of the maximum engine motoring speed.   Since rotating at too low a velocity risks inhibited cleaning, while rotating at too high a velocity risks safety, equipment damage and waste of cleaning agent, the skilled artisan would have found it obvious to optimize the rotating speed through routine experimentation with predictable results.
Regarding claim 95, Petter, MTU and Hjerpe disclose using a variety of air stream velocities, the air stream velocities created by the engine being cranked (Hjerpe, claim 8) and that the cranking causes a cleaning agent to move about, enhancing cleaning, but also causes the cleaning agent to exit the engine as waste (Hjerpe, col. 5, lines 17-35), but do not explicitly teach the method wherein said rotating is at a speed of less than a typical idle speed of the installed engine.   Since rotating at too low a velocity risks inhibited cleaning, while rotating at too high a velocity risks safety, equipment damage and waste of cleaning agent, the skilled artisan would have found it obvious to optimize the rotating speed through routine experimentation with predictable results.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of US 3,033,493 to Wilde et al. (“Wilde”).
.

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of US 4,065,322 to Langford (“Langford”).
Regarding claim 98, Petter and MTU disclose cleaning the entire engine (MTU, translation, para {0009]) wherein the engine includes and inlet (MTU, translation, para [0003] and [0009]) but do not explicitly teach the method wherein the gas turbine engine includes a hot section, and which further comprises cleaning the hot section by said streaming of foam into the inlet.  Gas turbine engines with hot sections were known in the art (see, e.g., Langford at, inter alia, col. 3, lines 8-14) and, when faced with the need for cleaning a gas turbine engine with a hot section, the skilled artisan would have found it obvious to perform the Petter/MTU method, as was known, wherein the engine has a hot section, and .

Claims 99 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and in further view of US 2013/0240002 to Hjerpe (“US ‘0002”).
Regarding claim 99, Petter and MTU disclose using nozzles (Petter, para [0037], [0060]) but do not explicitly teach the method wherein said streaming is through a non-atomizing nozzle.  The use of non-atomizing nozzles was known in the art as effective for cleaning (see, e.g., US ‘0002 at, inter alia, para [0045]) and the skilled artisan would have found it obvious to modify the Petter/MTU method as was known wherein said streaming is through a non-atomizing nozzle, with a reasonable expectation of success, since they were known as effective for cleaning.  Moreover, there are only two nozzle possibilities: atomizing and non-atomizing, and the skilled artisan would have found it obvious to try the method wherein the nozzle is a non-atomizing nozzle with predictable results.
Regarding claim 101, Petter and MTU do not explicitly teach the method wherein said measuring includes measuring turbine temperature.  US ‘0002 teaches a method of washing an aero-gas turbine engine (abstract) and discloses measuring combustion gas temperature with sensors in the gas path downstream of the combustor outlet (para [0005], and note para [0009] and Fig. 1), or a turbine temperature, which is disclosed as a key issue in performance monitoring, indicative of compressor fouling, lowering engine efficiency and durability (para [0005]).  The skilled artisan would have found it obvious to modify the Petter/MTU method in view of US ‘0002 wherein said measuring includes measuring turbine temperature, with a reasonable expectation of success, since it is disclosed as a key .

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note translation attached in the 06/04/2021 Office action) and US 2010/0313917 to Kawaguchi et al. (“Kawaguchi”) and in further view of US 7,297,260 to Hjerpe et al. (”Hjerpe”).
Regarding claim 100, Petter, MTU and Kawaguchi disclose rotating the engine to remove impurities (MTU, translation, para [0012]) but do not explicitly teach rotating the engine during said streaming.  Hjerpe teaches a method of engine washing (abstract) including using an engine starter to rotate an engine during cleaning (col. 5, lines 17-35), which is disclosed as advantageously enhancing cleaning (col. 5, lines 17-35).  The skilled artisan would have found it obvious to further modify the Petter/MTU/Kawaguchi method in view of Hjerpe wherein it includes rotating the engine during said streaming, with a reasonable expectation of success, in order to enhance cleaning.  It is noted that the present application does not appear to demonstrate the criticality of rotating the engine (see, e.g., claim 96).  Moreover, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).

Allowable Subject Matter
Claims 72 and 75 are objected to as being dependent upon a rejected base claim, and claim 75 is objected to on additional grounds as discussed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to cure the above-mentioned grounds of objection.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art references are: US 2013/0087175 to Petter et al. and DE 102008047493 to MTU Aero Machines.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein said measuring includes a turbine temperature required to achieve a particular power output, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art does not teach or suggest supplying foam into the engine since, it is alleged, para [0068] refers to a different cleaning system (remarks, paragraph bridging pages 11-12), it is initially noted that Petter para [0068] does not disclose a different system, but rather a third fluid tank (ref. 18) which, it is further disclosed may be filled with any desirable gas path cleaner solution.   Indeed, Petter para [0080] discloses using the same system (ref. 10, and note Petter para [0032]).  Further, note that Petter para [0073] states “The hose 116 that is associated with the third fluid tank 18 may connect the third fluid tank 18 to the inlet port 154 (see, e.g., FIG. 11B) of the engine flush hose reel assembly 34 (see, e.g., FIGS. 11A-11B)”, and Fig. 16 shows hose ref. 116 connected to foam generator ref. 202.  
Regarding applicant’s arguments that Petter para [0043] and [0055] teaches that there is one hose assembly for the foam and another hose assembly for engine cleaner (remarks, paragraph bridging pages 12-13) it is noted that Petter para [0043] uses the term “may be connected” and “may connect”.  In other words, it is describing an embodiment.  However, disclosed examples do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123(II).  Further, as 
Applicant’s assertion that Petter discloses separate controls for the engine flush function and the exterior wash function (remarks, paragraph bridging pages 12-13) is acknowledged.  However, it is not understood how separate controls amount to separate systems.  As applicant’s recited portion of Petter para [0078] notes, the engine flush function is part of system ref. 10, and this is the same system ref. 10 used for the exterior wash function.
Applicant’s comments regarding the prosecution history of a different application (remarks, page 13, paragraph beginning “Applicant has encountered”) are acknowledged.  For the time being, however, it seems best to focus on the present application and its prosecution.  
Regarding applicant’s assertion that the applied art does not teach or suggest determining that the engine should be foam washed based on said measuring (remarks, paragraph bridging pages 17-18), Petter does not explicitly teach the method including operating a gas turbine engine installed on an aircraft; measuring the performance of the engine during said operating; and determining that the engine should be foam washed based on said measuring.  MTU teaches a method for cleaning an engine (translation, abstract) and discloses that the efficiency, or performance, of an engine decreases during operation and can be enhanced with cleaning (translation, para [0002] – [0003].  When faced with the need for moving the aircraft disclosed in Petter (see, inter alia, title) it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to operate the gas turbine engine on the aircraft, with a reasonable expectation of success, in order to move the aircraft.  Further, it would have been obvious to modify the Petter method in view of MTU wherein it includes measuring the performance of the engine during said operating and determining that the engine should be foam washed based on said measuring, with a reasonable expectation of success, in view of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714